Gilbert, J.
The issues of law and fact in an equity suit were, by consent of the parties, decided by the judge without the intervention of a jury. The judge decided in favor of the defendant. The plaintiff, without making a motion for a new trial, filed a direct bill of exceptions which did not, by exhibit or otherwise, set forth any evidence introduced at the hearing, but specified to be sent up to this court “article three of the charter or authority under which said defendant acted as a corporation.” The judge certified the bill of exceptions, and in his certificate recited that it “specifies all of the evidence material to a clear understanding of the errors complained of.” The clerk transmitted with the record a copy of a paper purporting to be “article three of the charter of the Wage Earners Loan and Investment Company.” Eeld:
1. The paper thus transmitted by the clerk with the record can not be considered by this court. Eubank v. Eastman, 120 Ga. 1048 (48 S. E. 426); Williams v. Childers, 145 Ga. 91, 92 (88 S. E. 557).
2. No evidence having been brought up for consideration of this court, no assignment of error which depends upon a consideration of the evidence can-be considered. Pierce v. Felts, 146 Ga. 716 (92 S. E. 212).

Judgment affirmed.'


All the Justices concur, except Fish, C. J., absent.